Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 8, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158518(23)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  DUSTIN LEE MACLEOD,                                                                                                  Justices
            Plaintiff-Appellant,
  v                                                                   SC: 158518
                                                                      COA: 343583
  DAVID J. GILBERT,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Within 21 days of the certification of this order, plaintiff shall pay to the Clerk of
  the Court the initial partial filing fee of $88.00, shall submit a copy of this order with the
  payment, and shall refile the copy of the pleadings which is being returned with this
  order. Failure to comply with this order shall result in the appeal not being filed in this
  Court.
          If plaintiff timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in an amount of 50 percent of the deposits
  made to plaintiff’s account until the payments equal the balance due of $287.00. This
  amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil actions
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   October 8, 2018

                                                                                Clerk